Title: To George Washington from Henry Knox, 29 November 1793
From: Knox, Henry
To: Washington, George


          
            Sir
            War Department Nov. 29. 1793
          
          I know not what dependence to place upon the second paragraph of the following
            intelligence just received from Major Craig, dated Pittsburg 22d November, but it is my
            duty to communicate it.
          “By accounts from Kentuckey, it appears that the army was on the 18th of October six
            miles advanced of Fort Jefferson—and that a small party escorting either Forage or
            Commissary stores, commanded by Lieut. Lowrey, had been attacked—Lieut. Lowrey killed,
            and the party defeated.
          “By account this moment arrived via of Niagara, and Genesee, it appears that our army
            has had a general engagement with the enemy, and has obtained a complete victory”. I am
            Sir with great respect Your obedt servt
          
            H. Knox
          
        